Citation Nr: 0017757	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  98-09 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a perforated 
tympanic membrane.

2.  Entitlement to service connection for bilateral hearing 
loss, to include bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's daughter



ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A perforated tympanic membrane of either ear is not 
currently shown.

2.  The veteran sustains mild to profound sensorineural 
hearing loss and tinnitus bilaterally.

3.  The veteran's claim for service connection for bilateral 
hearing loss, to include tinnitus, is plausible, and the RO 
has obtained sufficient evidence for correct disposition of 
this claim.

4.  The evidence supports the veteran's contention that his 
bilateral hearing loss and tinnitus are related to an in-
service injury.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a perforated tympanic membrane is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per 
curiam) (table); 38 C.F.R. §§ 3.303 (1999).

2.  The veteran has presented a well-grounded claim for 
service connection for bilateral hearing loss, to include 
bilateral tinnitus, and VA has satisfied its statutory duty 
to assist him in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

3.  The veteran incurred bilateral hearing loss and tinnitus 
as a result of his military service.  38 U.S.C.A. §§ 1110, 
1111, and 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, and 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), the VA has a duty to 
assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court or CAVC) 
issued a decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  
Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  
 
Factual Background

At his May 2000 hearing before the RO, the veteran testified 
that he suffered bilateral ear damage in-service while on a 
rifle range at Camp Walters, Texas.  He stated that this 
injury caused him to bleed from both ears.  He further 
testified that he couldn't recall whether he sought medical 
treatment immediately following the injury.  A review of the 
veteran's service medical records (SMR's) reveals no record 
of in-service treatment for any ear disorder and no such ear 
disorder was noted on his November 1946 discharge physical 
examination report.  

A May 1997 VA compensation and pension (C&P) audiologic 
examination report confirms that the veteran currently 
sustains mild to profound sensorineural hearing loss and 
tinnitus bilaterally.  A physical examination showed no 
evidence of any perforation or damage to the ears.  

A June 2000 letter from the widow of Dr. White states as 
follows:

This is to certify that my husband, W.W. 
White, M.D., treated [the veteran] for 
head and ear trauma.  He had a roaring in 
his ears and they would bleed a lot in 
1946 through years and years of pain.  He 
suffered with this condition for many 
years.  I know this to be true because I 
worked side by side with my husband until 
now.  All of Dr. White's records have now 
been destroyed since his death and my 
retirement.

An undated note from Dr. Bradley states as follows:  "[The 
veteran] was treated by me for multiple problems related to 
his ears for many years.  He was treated on many occasions 
from 1955 to 1992."

Legal Analysis

Entitlement to service connection for a perforated tympanic 
membrane

Given the negative findings contained in the May 1997 VA C&P 
audiologic examination report with regard to any damage or 
perforation to the ears, the Board finds that the first 
Caluza element of a well-grounded claim - medical evidence of 
a current disability - has not been satisfied; therefore the 
Board must deny the veteran's claim of entitlement to service 
connection for a perforated tympanic membrane as not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 
1996) (per curiam) (table); 38 C.F.R. §§ 3.303 (1999).

Entitlement to service connection for bilateral hearing loss, 
to include bilateral tinnitus

Based on the diagnoses given in the May 1997 VA C&P 
audiologic examination report, the Board finds that the 
veteran has demonstrated a current disability - bilateral 
hearing loss and tinnitus - and therefore the first Caluza 
element of a well-grounded claim is satisfied.

With regard to the second and third Caluza requirements, the 
veteran's reported continuity of symptomatology, supplemented 
by the letters from Dr. White's widow and Dr. Bradley, 
suffices to well-ground the veteran's claim under 38 C.F.R. 
§  3.303(b).  Savage, supra.  

The veteran having stated a well-grounded claim, VA has a 
duty to assist in the development of facts relating to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this case, the 
veteran was provided an appropriate physical examination and 
attempts were made to obtain all referenced medical records.  
The Board therefore finds that VA has done everything 
reasonably possible to assist him and that further 
development in this case is not warranted.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
evidence of record in rendering a decision, including an 
analysis of the credibility and probative value of the 
evidence, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

The Board finds that the evidence supports the veteran's 
contention that his present hearing loss and tinnitus are 
related to an in-service injury.  Although the veteran's 
SMR's do not document such an injury, the veteran's 
testimony, which the Board finds credible, in addition to the 
statements made by Dr. White's widow and Dr. Bradley, show 
that the veteran was treated immediately after service for an 
ear disorder and that he was followed continually since 
service for such disorder.  There is no evidence that the 
veteran's present hearing loss and tinnitus are due to some 
other intervening cause.  Further, the Board notes the 
designation of "sharpshooter rifle" on the veteran's 
discharge report, which substantiates his assertion that he 
incurred an ear injury while on the rifle range.  For these 
reasons, the Board finds that the veteran incurred bilateral 
hearing loss and tinnitus as a result of his military 
service.  38 U.S.C.A. §§ 1110, 1111, and 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, and 3.304 (1999).


ORDER

The claim for entitlement to service connection for a 
perforated tympanic membrane is denied as not well-grounded.

The claim for entitlement to service connection for bilateral 
hearing loss, to include tinnitus, is granted.




		
	M.W. GREENSTREET
	Member, Board of Veterans' Appeals



 

